


THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of August 5, 2014
(the “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank
of America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014, that certain Second Amendment to
Revolving Credit Agreement and Waiver dated as of February 7, 2014 and as
further amended or modified from time to time, the “Credit Agreement”);


WHEREAS, in the Borrower’s fiscal year 2014, the Borrower incurred cash charges,
or charges to shortly be settled in cash, in connection with (a) the closing of
restaurants with lease and other charges in an amount greater than (by
approximately $2.3 million) the amount of cash charges for such closings that
the Borrower is permitted to add back to Consolidated EBITDA and exclude from
Consolidated Lease Expense for the applicable period and (b) the elimination of
eight Director and Vice President support center positions in an amount of
$625,122 (collectively the charges described in (a) and (b) above, the
“Additional Cash Charges”);


WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement to permit the Additional Cash Charges to be added back to Consolidated
EBITDA and excluded from Consolidated Lease Expense for the applicable period;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.   Incorporation of Recitals.  The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2.   Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Credit Agreement and the other Loan
Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Without limiting the generality of the preceding sentence,
each of the Guarantors restates and reaffirms that it guarantees the prompt
payment when due of all Obligations, in accordance with, and pursuant to the
terms of the Credit Agreement.  Furthermore, the Loan Parties acknowledge and
confirm (i) that the Administrative Agent and the Lenders have performed fully
all of their respective obligations under the Credit Agreement and the other
Loan Documents and (ii) by entering into this Agreement, the Lenders do not
waive or release any term or condition of the Credit Agreement or any of the
other Loan Documents or any of their rights or remedies under such Loan
Documents or applicable law or any of the obligations of the Loan Parties
thereunder.


3.           Amendments. The Credit Agreement is hereby amended as follows:


 
1

--------------------------------------------------------------------------------

 
 
(a) Clause (d)(vi) in the definition of “Consolidated EBITDA” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:


(vi) cash charges incurred in connection with the closing of stores or units and
the elimination of eight Director and Vice President support center positions
during the fiscal year ending June 3, 2014; provided, that, (x) the aggregate
amount of cash charges for store or unit closures added back pursuant to this
clause (d)(vi) for all periods shall not exceed $4,800,000 and (y) the aggregate
amount of cash charges in connection with the elimination of the eight Director
and Vice President support center positions added back pursuant to this clause
(d)(vi) for all periods shall not exceed $625,122,


(b) The parenthetical in the definition of “Consolidated Lease Expense” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:


(excluding (x) Capital Lease Obligations, (y) those cash charges for lease
termination costs in connection with the closing of any stores or units during
the fiscal year ending June 3, 2014, in an aggregate amount not to exceed
$4,800,000, that are added back to Consolidated EBITDA pursuant to clause (vi)
thereof


4.           Conditions Precedent.  This Agreement shall be effective upon the
receipt by the Administrative Agent of counterparts of this Agreement, duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders.


5.           Miscellaneous.


(a)
The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.



(b)
Each Loan Party hereby represents and warrants as follows:



(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligations of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(c)
Each Loan Party represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article V of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(before and after giving effect to this Agreement) as of the date hereof with
the same effect as if made on and as of the date hereof



 
2

--------------------------------------------------------------------------------

 
 
 
except to the extent such representations and warranties expressly relate to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 
(d)
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

 
(e)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.






[remainder of page intentionally left blank]

 
3 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                                       RUBY
TUESDAY, INC.


By      /s/ Scarlett May
Name: Scarlett May
Title: Senior Vice President, Chief Legal Officer
and Secretary


GUARANTORS:                                                                 
RTBD, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT FINANCE, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By:       /s/ Scarlett May                                               
Name: Scarlett May
Title: Vice President and Secretary


RT NEW YORK FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 
 
RT SOUTHWEST FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT FLORIDA EQUITY, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RTGC, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT MICHIGAN FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary




THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 




RT WEST PALM BEACH FRANCHISE, L.P.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT DENVER FRANCHISE, L.P.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary






THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 


RT OMAHA FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT KCMO FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


QUALITY OUTDOOR SERVICES, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT AIRPORT, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LOUISVILLE FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary




THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 




RT MCGHEE-TYSON, LLC


By:     /s/ Scarlett May                                                   
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT DENVER, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LOUISVILLE, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT ORLANDO, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary






THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 


RT SOUTH FLORIDA, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT WEST PALM BEACH, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT NORTHERN CALIFORNIA FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RTTA, LP


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President


WOK HAY 2, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary




THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 


RT DISTRIBUTING, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT O’TOOLE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT SMITH, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT MILLINGTON, LLC


By:       /s/ Scarlett May                                               
Name: Scarlett May
Title: Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By:       /s/ Scarlett May                                               
Name: Scarlett May
Title: Vice President and Secretary


RTTT, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Manager


RTT TEXAS, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Treasurer


RT JONESBORO CLUB


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Treasurer






THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC
 

--------------------------------------------------------------------------------

 


RUBY TUESDAY OF RUSSELLVILLE, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Secretary and Treasurer


RUBY TUESDAY OF CONWAY, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Secretary and Treasurer


RT KCMO KANSAS, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY OF BRYANT, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Secretary and Treasurer





THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:                                            BANK OF
AMERICA, N.A.,
as Administrative Agent




By       /s/ Erik M. Truette
Name: Erik M. Truette
Title:   Assistant Vice President





THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



LENDERS:                                                                    BANK
OF AMERICA, N.A.,
as a Lender and an Issuing Bank




By       /s/ Robert J. Beckley
Name: Robert J. Beckley
Title:   Senior Vice President





THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By       /s/ Stephen Leon
Name: Stephen Leon
Title:   Managing Director





THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender




By       /s/ Jay Sim
Name: Jay Sim
Title:   Vice President















THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.
 
 